Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kelvin Varghese on 04/19/21.

The application has been amended as follows: 

20.	(Currently Amended) An apparatus, comprising:
at least one computer processor configured for communication with an extraluminal imaging device and a display, wherein the at least one computer processor is configured to:
drive the display to display an extraluminal roadmap image of a lumen of a body of a subject, the extraluminal roadmap image showing a pathway of the lumen, wherein the extraluminal roadmap image is obtained with a contrast agent within the lumen;

acquire, using the extraluminal imaging device, a sequence of extraluminal images of an endoluminal device moving along the lumen, wherein the sequence of extraluminal images is obtained without the contrast agent within the lumen;
select a master image comprising a plurality of second pixels, wherein the master image comprises an extraluminal image in the sequence of extraluminal images or a blank image with a size corresponding to a size of the extraluminal image in the sequence of extraluminal images;
determinesecond pixels to a pixel of the plurality of first pixels; 
determine a distance between the closest pixel of the plurality of second pixels and the pixel of the plurality of first pixels;
for each extraluminal image in the sequence of extraluminal images:
identify, in [[the]] a respective extraluminal image, a selected pixel that includes the endoluminal device; and

map the selected pixel that includes the endoluminal device to the closet pixel of the plurality of second pixels;
determine, for each extraluminal image in the sequence of extraluminal images, a location of the endoluminal device on the pathway of the lumen, based on the mapping, while the endoluminal device moves along the lumen; and
drive the display to display, on the extraluminal roadmap image, an output indicative of the determined locations of the endoluminal device on the pathway of the lumen while the endoluminal device moves along the lumen.

extraluminal images in the sequence of extraluminal images.

22.	(Currently Amended) The apparatus according to claim 20, wherein[[,]] the at least one computer processor is configured to determine an updated 
identifying, within the 
defining a set of locations at which the visible features were located in the sequence of extraluminal images, based upon the identified locations; and
determining the updated pathway of the lumen, based upon the set of locations.

23. 	(Currently Amended) The apparatus according to claim 22, wherein the at least one computer processor is configured to define the set of locations at which the visible features were located in the sequence of extraluminal images by generating a combined image in which the identified locations at which visible features were imaged within the 


24. 	(Currently Amended) The apparatus according to claim 20, further comprising:
	the endoluminal device, 
	wherein the endoluminal device comprises an endoluminal data-acquisition device configured to acquire a plurality of endoluminal data sets from respective longitudinal locations along the lumen[[,]] while the endoluminal data-acquisition device moves along the lumen, and
at least one computer processor is further configured to co-register respective endoluminal data sets to the respective longitudinal locations along the lumen.

25. 	(Currently Amended) The apparatus according to claim 24, 
	wherein the endoluminal data-acquisition device comprises an endoluminal imaging device that is configured to acquire a plurality of endoluminal images while the endoluminal imaging device moves along the lumen, and 
	wherein the at least one computer processor is configured to co-register respective endoluminal data sets to the respective longitudinal locations along the lumen by co-registering respective endoluminal images to the respective longitudinal locations along the lumen.

26. 	(Currently Amended) The apparatus according to claim 24, 
	wherein the endoluminal data-acquisition device is configured to acquire functional data regarding the lumen[[,]] while the endoluminal data-acquisition device moves along of the lumen, and 
	wherein the at least one computer processor is configured to co-register respective endoluminal data sets to the respective longitudinal locations along the lumen by co-registering respective functional endoluminal data sets to the respective longitudinal locations along the lumen.

28. 	(Currently Amended) The apparatus according to claim 22, wherein the at least one computer processor is further configured to:
display the sequence of extraluminal images of the endoluminal device moving along the lumen with the updated pathway of the lumen overlaid upon [[the]] extraluminal images in the sequence of extraluminal images; and
drive the display to display an icon on a plot that is indicative of [[the]] a location of the endoluminal device that is currently being shown in the sequence of extraluminal images.


displaying an extraluminal roadmap image of a lumen of a body of a subject, the extraluminal roadmap image showing a pathway of the lumen, wherein the extraluminal roadmap image is obtained with a contrast agent within the lumen;
identifying, in the extraluminal roadmap image, a plurality of first pixels comprising the pathway of the lumen;
acquiring a sequence of extraluminal images of an endoluminal device moving along the lumen, using an extraluminal imaging device, wherein the sequence of extraluminal images is obtained without the contrast agent within the lumen;
selecting a master image comprising a plurality of second pixels, wherein the master image comprises an extraluminal image in the sequence of extraluminal images or a blank image with a size corresponding to a size of the extraluminal image in the sequence of extraluminal images;
determiningsecond pixels to a pixel of the plurality of first pixels;
determining a distance between the closest pixel of the plurality of second pixels and the pixel of the plurality of first pixels;
for each extraluminal image in the sequence of extraluminal images:
identifying, in [[the]] a respective extraluminal image, a selected pixel that includes the endoluminal device; and

mapping the selected pixel that includes the endoluminal device to the closet pixel of the plurality of second pixels;
determining, for each extraluminal image in the sequence of extraluminal images, a location of the endoluminal device on the pathway of the lumen, based on the mapping, while the endoluminal device moves along the lumen; and
displaying, on the extraluminal roadmap image, an output indicative of a location of the endoluminal device on the pathway of the lumen while the endoluminal device moves along the lumen.


32.	(Currently Amended) The apparatus according to claim 20, wherein[[:]] the extraluminal roadmap image and the sequence of extraluminal images include a same pixel area of the body of the subject. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: amendment to the claims overcome the 112 rejection and put the claims in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793